Citation Nr: 1725543	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to service connection for PTSD with anxiety and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1970, with service in the Republic of Vietnam from March 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that though the August 2013 Statement of the Case (SOC) addressed four issues, the Veteran's VA Form 9 Substantive Appeal filed in September 2013 expressly and specifically limited his appeal to the issue identified on page 1 of this decision.  Thus, amongst the issues addressed in the August 2013 SOC, only the issue perfected for appeal by the Veteran's September 2013 Form 9 is before the Board at this time.

After review of the medical and lay evidence, the Board finds that the issue on appeal is limited to PTSD and that the notations of anxiety and depression in the issue as perfected indicate symptoms of the claimed PTSD disability and not that distinct separate diagnosed disabilities of anxiety and depression are part of the claim in appellate status.  As discussed in greater detail below, this appeal is denied on the basis of a lack of PTSD diagnosis.  The most recent VA examination, which considered the lay and medical evidence relevant to this record, indicated no relevant diagnosis.  To the extent VA treatment records make occasional reference to an anxiety disorder, the evidence that discusses the etiology of this disability notes that the anxiety is due to non-service related events.  After this review, the Board finds that the issue in appellate status is limited to the diagnosis of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).



FINDINGS OF FACT

1.  In February 2004, the RO denied service connection for PTSD and the Veteran did not perfect an appeal. 

2.  The evidence submitted since the RO's February 2004 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for PTSD and is therefore new and material evidence.  

3.  The Veteran has not had a PTSD diagnosis at any period relevant to this appeal.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final regarding the issue of service connection for PTSD.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's February 2004 rating decision sufficient to reopen the Veteran's claim of service connection for PTSD. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

3.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in May 2011, prior to the January 2013 rating decision on appeal.  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs) and post-service medical treatment records have been associated with the electronic claims file.  Additionally, the Veteran underwent VA examinations in August 2011 and July 2013.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  In this regard, although the issue is before the Board on a new and material evidence basis, the AOJ considered the merits of this appeal in adjudications, to include the most recent SSOC. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA regarding this reopened claim.  See 38 C.F.R. § 3.103.

II.  New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran timely filed an NOD in March 2004 and a Statement of the Case (SOC) was issued in April 2006.  The Veteran did not timely file a VA Form 9 substantive appeal and, as a result the February 2004 rating decision is final.  

Pertinent evidence received since the February 2004 rating decision includes military personnel records, VA medical treatment records, VA examinations, and lay statements from the Veteran.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the February 2004 rating decision is new and material.  Specifically, the Veteran's VA medical treatment records show that in February 2012 and January 2013, the Veteran's PTSD screening tests were positive.  Evidence of record also includes lay statements from the Veteran describing his stressors from his military service in Vietnam.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303(a).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2). See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

The Veteran's STRs are silent for complaints of or treatment for psychiatric disorders.  Furthermore, on his March 1970 separation exam, the Veteran did not report any symptoms of psychiatric disorders such as frequent trouble sleeping, nightmares, depression, or substance abuse.  

The Veteran's VA medical treatment records show that the Veteran was diagnosed with Anxiety Disorder Not Otherwise Specified (NOS) in January 2004, though physicians noted that the Veteran's primary complaints appeared to be related to situational stressors, not any in-service event or incident.  Based on the Veteran's self-report, the treatment team specifically concluded that the Veteran did not meet criteria for PTSD.  A July 2008 progress note indicated that the Veteran reported some symptoms of PTSD, although the severity of his symptoms was in the mild range at that time.  Again, the Veteran was not diagnosed with PTSD.  

The Veteran was afforded a VA examination in September 2011.  The examiner again noted that the Veteran described several PTSD stressors, but that he did not fulfill the diagnostic criteria for PTSD.  

The Board notes that the Veteran had positive PTSD screening tests in February 2012 and January 2013; however, a positive PTSD screening test is not a diagnosis in accordance with 38 C.F.R. § 4.125.  Moreover, subsequent and prior mental health treatment notes include the results of thorough mental health evaluations, which resulted in a diagnosis of Anxiety Disorder NOS, but not PTSD.  As noted in the Introduction, there is no competent evidence that links an anxiety disorder to service, and therefore, the Board considers only the issue as certified, entitlement to service connection for PTSD, to be in appellate status.

Finally, the Veteran was afforded a VA examination in July 2013 wherein the examiner found no evidence that the Veteran had any acquired psychiatric disorder, including Anxiety Disorder NOS and PTSD.  The examiner noted that the Veteran's Global Assessment Functioning (GAF) score was 71 and that he was experiencing "normal and transient reactions to psychosocial stressors."  The examiner also described the Veteran's self-reported stressor and noted that it was both adequate support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (regarding the criteria for verification of a stressor when the stressor is based on a veteran's fear of hostile military or terrorist activity).  However, the examiner concluded that the Veteran's symptoms did not meet the full criteria for PTSD.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not had a confirmed diagnosis of PTSD during any period in appellate status or relevant to this appellate status period.  The only suggestion of a diagnosis of PTSD comes from the Veteran's lay statements.   To the extent that the Veteran has contended that he has PTSD, he has not shown that he has specialized training sufficient to diagnose an acquired psychiatric disorder or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report his observable symptoms, the diagnosis of  PTSD is not capable of lay observation, and requires medical expertise to determine. Accordingly, his opinion as to whether a disability existed and the etiology of such is not competent medical evidence.

In conclusion, the preponderance of the evidence is against finding that the Veteran has PTSD.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.  



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for PTSD; to that extent, the appeal is granted.

Service connection for PTSD is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


